MOTION TO AFFIRM ON CERTIFICATE.
The certificate upon which the affirmance is asked seems to comply with the requisites of the law in all respects, except in this that the caption does not state the date of the final adjournment of the term of the court at which the judgment sought to be affirmed was rendered.
This fact however appears in the clerk’s certificate at the end of the record, and as this gives us the information necessary cu order to *337determine whether or not the appeal bond was filed within twenty days after the close of the term, the certificate in this case will not be held insufficient for want of the proper caption.
As a rule of practice for the future guidance of the legal profession we will state that hereafter the same caption as is prescribed in district court rule 87, 47 Tex. 632 for a transcript of a record on appeal or writ of error, will be required in cases for affirmance without reference to the merits. And also that all the requirements of rules 86 and 94 (47 Tex. 632 and 623) as to the manner in which a transcript shall be written, fastened together, sealed and endorsed must also be strictly followed in reference to certificates for affirmance. The reason which led to the adoption of these rules apply as forcibly to certificates of this character, as to transcripts; and this court has invariably enforced them, and dismissed certificates for want of a strict compliance with all their requirements.
As the opinion given in such cases were oral they may not have been made known to the profession generally, and hence the number of certificates which have come up to the present term lacking in some one or other of the essentials prescribed by the above rules.
As our ruling in those matters is now put in writing there can be no excuse in the future for a recurrence of such errors.
The motion in the present case is gran ted and the judgment affirmed without reference to the merits.
WILLIE, C. J.